

117 HR 4806 IH: Transnational Repression Accountability and Prevention Act of 2021 
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4806IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Mr. Cohen (for himself, Mr. Wilson of South Carolina, Ms. Jackson Lee, Mr. Fitzpatrick, Mr. Malinowski, Mr. Meijer, Ms. Moore of Wisconsin, Mr. Hudson, Mr. Cleaver, Mr. Gallego, and Mr. Veasey) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo counter efforts by foreign governments to pursue, harass, or otherwise persecute individuals for political and other unlawful motives overseas.1.Short titleThis Act may be cited as the Transnational Repression Accountability and Prevention Act of 2021  or as the TRAP Act of 2021.2.Transnational repression accountability and prevention(a)FindingsCongress makes the following findings:(1)The International Criminal Police Organization (INTERPOL) works to prevent and fight crime through enhanced cooperation and innovation on police and security matters, including kleptocracy, counterterrorism, cybercrime, counternarcotics, and transnational organized crime. (2)United States membership and participation in INTERPOL advances the national security and law enforcement interests of the United States related to combating kleptocracy, terrorism, cybercrime, narcotics, and transnational organized crime. (3)Article 2 of INTERPOL’s Constitution states that the organization aims [to] ensure and promote the widest possible mutual assistance between all criminal police authorities … in the spirit of the Universal Declaration of Human Rights.(4)Article 3 of INTERPOL’s Constitution states that [i]t is strictly forbidden for the Organization to undertake any intervention or activities of a political, military, religious or racial character.(5)These principles provide INTERPOL with a foundation based on respect for human rights and avoidance of politically motivated actions by the organization and its members.(6)According to the Justice Manual of the United States Department of Justice, [i]n the United States, national law prohibits the arrest of the subject of a Red Notice issued by another INTERPOL member country, based upon the notice alone. (b)Sense of CongressIt is the sense of Congress that some INTERPOL member countries have repeatedly misused INTERPOL's databases and processes, including Notice and Diffusion mechanisms, for activities of an overtly political or other unlawful character and in violation of international human rights standards, including making requests to harass or persecute political opponents, human rights defenders, or journalists. (c)Support for INTERPOL institutional reformsThe Attorney General and the Secretary of State shall— (1)use the voice, vote, and influence of the United States, as appropriate, within INTERPOL’s General Assembly and Executive Committee to promote reforms aimed at improving the transparency of INTERPOL and ensuring its operation consistent with its Constitution, particularly articles 2 and 3, and Rules on the Processing of Data, including—(A)supporting INTERPOL’s reforms enhancing the screening process for Notices, Diffusions, and other INTERPOL communications to ensure they comply with INTERPOL’s Constitution and Rules on the Processing of Data (RPD);(B)supporting and strengthening INTERPOL’s coordination with the Commission for Control of INTERPOL’s Files (CCF) in cases in which INTERPOL or the CCF has determined that a member country issued a Notice, Diffusion, or other INTERPOL communication against an individual in violation of articles 2 or 3 of the INTERPOL Constitution, or the RPD, to prohibit such member country from seeking the publication or issuance of any subsequent Notices, Diffusions, or other INTERPOL communication against the same individual based on the same set of claims or facts;(C)increasing, to the extent practicable, dedicated funding to the CCF and the Notices and Diffusions Task Force in order to further expand operations related to the review of requests for red notices and red diffusions;(D)supporting candidates for positions within INTERPOL’s structures, including the Presidency, Executive Committee, General Secretariat, and CCF who have demonstrated experience relating to and respect for the rule of law; (E)seeking to require INTERPOL in its annual report to provide a detailed account, disaggregated by member country or entity of—(i)the number of Notice requests, disaggregated by color, that it received;(ii)the number of Notice requests, disaggregated by color, that it rejected;(iii)the category of violation identified in each instance of a rejected Notice;(iv)the number of Diffusions that it cancelled without reference to decisions by the CCF; and(v)the sources of all INTERPOL income during the reporting period; and(F)supporting greater transparency by the CCF in its annual report by providing a detailed account, disaggregated by country, of—(i)the number of admissible requests for correction or deletion of data received by the CCF regarding issued Notices, Diffusions, and other INTERPOL communications; and(ii)the category of violation alleged in each such complaint;(2)inform the INTERPOL General Secretariat about incidents in which member countries abuse INTERPOL communications for politically motivated or other unlawful purposes so that, as appropriate, action can be taken by INTERPOL; and(3)request to censure member countries that repeatedly abuse and misuse INTERPOL's red notice and red diffusion mechanisms, including restricting the access of those countries to INTERPOL's data and information systems. (d)Report on INTERPOL(1)In generalNot later than 180 days after the date of enactment of this Act, and biannually thereafter for a period of 4 years, the Attorney General and the Secretary of State, in consultation with the heads of other relevant United States Government departments or agencies, shall submit to the appropriate committees of Congress a report containing an assessment of how INTERPOL member countries abuse INTERPOL Red Notices, Diffusions, and other INTERPOL communications for political motives and other unlawful purposes within the past three years. (2)ElementsThe report required under paragraph (1) shall include the following elements: (A)A list of countries that the Attorney General and the Secretary determine have repeatedly abused and misused the red notice and red diffusion mechanisms for political purposes. (B)A description of the most common tactics employed by member countries in conducting such abuse, including the crimes most commonly alleged and the INTERPOL communications most commonly exploited.(C)An assessment of the adequacy of INTERPOL mechanisms for challenging abusive requests, including the Commission for the Control of INTERPOL’s Files (CCF), an assessment of the CCF’s March 2017 Operating Rules, and any shortcoming the United States believes should be addressed. (D)A description of how INTERPOL's General Secretariat identifies requests for red notice or red diffusions that are politically motivated or are otherwise in violation of INTERPOL's rules and how INTERPOL reviews and addresses cases in which a member country has abused or misused the red notice and red diffusion mechanisms for overtly political purposes.(E)A description of any incidents in which the Department of Justice assesses that United States courts and executive departments or agencies have relied on INTERPOL communications in contravention of existing law or policy to seek the detention of individuals or render judgments concerning their immigration status or requests for asylum, with holding of removal, or convention against torture claims and any measures the Department of Justice or other executive departments or agencies took in response to these incidents. (F)A description of how the United States monitors and responds to likely instances of abuse of INTERPOL communications by member countries that could affect the interests of the United States, including citizens and nationals of the United States, employees of the United States Government, aliens lawfully admitted for permanent residence in the United States, aliens who are lawfully present in the United States, or aliens with pending asylum, withholding of removal, or convention against torture claims, though they may be unlawfully present in the United States. (G)A description of what actions the United States takes in response to credible information it receives concerning likely abuse of INTERPOL communications targeting employees of the United States Government for activities they undertook in an official capacity. (H)A description of United States advocacy for reform and good governance within INTERPOL. (I)A strategy for improving interagency coordination to identify and address instances of INTERPOL abuse that affect the interests of the United States, including international respect for human rights and fundamental freedoms, citizens and nationals of the United States, employees of the United States Government, aliens lawfully admitted for permanent residence in the United States, aliens who are lawfully present in the United States, or aliens with pending asylum, withholding of removal, or convention against torture claims, though they may be unlawfully present in the United States. (3)Form of reportEach report required under this subsection shall be submitted in unclassified form, but may include a classified annex, as appropriate. The unclassified portion of the report shall be posted on a publicly available website of the Department of State and of the Department of Justice.(4)BriefingNot later than 30 days after the submission of each report under paragraph (1), the Department of Justice and the Department of State, in coordination with other relevant United States Government departments and agencies, shall brief the appropriate committees of Congress on the content of the reports and recent instances of INTERPOL abuse by member countries and United States efforts to identify and challenge such abuse, including efforts to promote reform and good governance within INTERPOL. (e)Prohibition regarding basis for extraditionNo United States Government department or agency may extradite an individual based solely on an INTERPOL Red Notice or Diffusion issued by another INTERPOL member country for such individual.(f)DefinitionsIn this Act:(1)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Foreign Relations and the Committee on the Judiciary of the Senate; and (B)the Committee on Foreign Affairs and the Committee on the Judiciary of the House of Representatives. (2)INTERPOL communicationsThe term INTERPOL communications means any INTERPOL Notice or Diffusion or any entry into any INTERPOL database or other communications system maintained by INTERPOL. 